       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JILL LAMBRIGHT,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     20-cv-625-wmc
ANDREW SAUL, Commissioner of
Social Security,

                            Defendant.


       Plaintiff Jill Marie Lambright seeks judicial review of a final determination by

Administrative Law Judge (“ALJ”) Deborah Ellis, who concluded that Lambright was not

disabled within the meaning of the Social Security Act under both step one and step five of

the sequential evaluation process. 42 U.S.C. § 405(g); 20 C.F.R. 404.15(a). On appeal,

plaintiff ignores the ALJ’s dispositive step one analysis, which found that Lambright was

not disabled for any twelve consecutive month period, having engaged in substantial

gainful activity during her alleged period of disability. Instead, plaintiff argues only that

the ALJ erred in her consideration the impact of Lambright’s fibromyalgia at step five. For

the reasons discussed below, the court will affirm the decision of the Commissioner, and

oral argument set for Thursday, April 22, 2021, will be cancelled.



                                     BACKGROUND

       On August 30, 2017, plaintiff Jill Marie Lambright filed a Title II application for a

period of disability and disability insurance benefits, alleging an onset date of April 17,

2017. (AR at 49.) After her application was denied initially and on reconsideration, she

requested an evidentiary hearing, which was held on August 22, 2019.            (AR at 49.)
       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 2 of 7




Following that hearing, ALJ Ellis issued an opinion on October 17, 2019, which followed

the familiar five-step, sequential evaluation process to assess Lambright’s alleged disability.

At step one, the ALJ concluded that Lambright had engaged in substantial gainful activity

since her alleged onset date. (AR at 51.) In particular, based on Lambright’s quarterly

earnings, the ALJ concluded that she had “engaged in substantial gainful activity from April

1, 2018 through December 31, 2018.” (AR at 51.) Thus, the ALJ explained, “she is not

disabled regardless of how severe her physical or mental impairments are and regardless of

her age, education, and work experience.” (AR at 51.)

       Nevertheless, the ALJ proceeded to complete the five-step analysis, ultimately

finding “the medical record demonstrates that the claimant is capable of working and the

claimant can also be denied at step 5 of the sequential evaluation.” (AR at 51-52 (emphasis

added).)   At step two, the ALJ concluded that Lambright had the following severe

impairments: “fibromyalgia, psoriasis, psoriatic arthritis, and obesity.” (AR at 52.) At

step three, the ALJ concluded that Lambright did not have an impairment or combination

of impairments that met or medically equals the severity of one of the listed impairments.

(AR at 55.) In assessing Lambright’s residual functional capacity (“RFC”) at step four, the

ALJ also concluded that Lambright could perform light work, given some additional

limitations. (AR at 56.) Then, at the final step, the ALJ explained her “alternative finding”

(AR at 52) that jobs existed in significant numbers in the national economy that Lambright

could perform given her limitations, and so concluded that she was not disabled for this

reason as well (AR at 61-63).




                                              2
       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 3 of 7




                                         OPINION

       In reviewing a final decision by the Commissioner of Social Security, findings of

fact are “conclusive,” so long as they are supported by “substantial evidence.” 42 U.S.C. §

405(g). “Evidence is considered substantial if a reasonable person would accept it as

adequate to support a conclusion.” Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004).

When reviewing the Commissioner's findings under § 405(g), the court cannot reconsider

facts, re-weigh the evidence, decide questions of credibility, or otherwise substitute its own

judgment for that of the administrative law judge. Clifford v. Apfel, 227 F.3d 863, 869 (7th

Cir. 2000). Rather, a federal court reviews an administrative disability determination with

deference, and it will uphold a denial of benefits unless the ALJ's decision is not supported

by substantial evidence or is based on an error of law. 42 U.S.C. § 405(g); see Terry v.

Astrue, 580 F.3d 471, 475 (7th Cir. 2009).

       Still, a district court may not simply “rubber-stamp” the Commissioner's decision

without a critical review of the evidence, Ehrhart v. Sec'y of Health and Human Servs., 969

F.2d 534, 538 (7th Cir. 1992), and a decision cannot stand if it lacks evidentiary support.

Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002). In addition, the ALJ must explain

her “analysis of the evidence with enough detail and clarity to permit meaningful appellate

review.” Id.; see Herron v. Shalala, 19 F.3d 329, 333-34 (7th Cir. 1994). When the

administrative law judge denies benefits, she must also build a logical and accurate bridge

from the evidence to his conclusion. Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001).

       In relevant part, the Social Security Act defines disability as the “inability to engage

in substantial gainful activity by reason of any medically determinable physical or mental


                                              3
       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 4 of 7




impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (emphasis

added). As indicated by this definition, a claimant cannot be disabled during a period in

which she engaged in substantial gainful activity. See also 20 C.F.R. 404.1520(b) (“If you

are working and the work you are doing is substantial gainful activity, we will find that you

are not disabled regardless of your medical condition or your age, education, and work

experience.”).

       Here, plaintiff alleged an onset date of April 17, 2017, and the ALJ found that

Lambright had engaged in substantial gainful activity since that date, relying on her actual,

quarterly earnings from April 1, 2018, through December 31, 2018. (AR at 51.) The ALJ

raised this very issue directly with Lambright’s counsel at the hearing: “Mr. Duncan, I see

that she worked at SGA levels during 2018 and probably pretty close in ’17. Do you have

a theory of the 12 continuous months where she was under SGA?” (AR at 78.) To which

her attorney responded: “Not really.” (AR at 78.) Similarly, although the Commissioner

raised this deficiency in response to this appeal (Def’s Opp’n (dkt. #23) 1, 5-6), plaintiff

inexplicably failed to even acknowledge it in her briefs to this court. (Pl.’s Br. (dkt. #17);

Pl.’s Reply (dkt. #24)).

       Still, it could be argued (although it was not) that the ALJ did not actually rest her

finding of no-disability on the lack of a twelve month continuous period of disability, but

instead on her “alternate finding” of Lambright’s expected capacity to work going forward

based on her medical record, which the ALJ found “demonstrates that the claimant is

capable of working.” (AR at 51-52.) Indeed, under SEC v. Chenery Corp., 318 U.S. 80


                                              4
       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 5 of 7




(1943), even if the ALJ could at the time have denied Lambright’s application based on a

lack of a twelve month continuous period of disability, the court may not rely on a post-

hoc justification. Id. at 87-88; Roddy v. Astrue, 705 F.3d 631, 637 (7th Cir. 2013).

       In this case, however, the ALJ explicitly found that Lambright engaged in substantial

gainful activity within twelve months of her alleged onset date and plaintiff has not even

attempted to challenge that finding. Moreover, plaintiff has made no specific showing that

since December 31, 2018, when she apparently stopped substantial gainful employment,

her allegedly disabling impairments have or could be expected to last for a continuous

period of at least twelve months.1 Instead, her briefs on appeal entirely ignore the issue

and even appear to continue to claim disability since her original alleged onset date of April

17, 2017. (See Pl.’s Br. (dkt. #17) 1-2 (citing records, e.g. AR at 440, from 2017 and

2018).) As a result, plaintiff has given this court no foothold to support a finding that

Lambright could meet the duration requirement, and so any alleged error by the ALJ is

harmless. See Courtney v. Berryhill, 385 F. Supp. 3d 761, 766-67 (W.D. Wis. 2018) (if the

plaintiff has not pointed to any evidence in the record to support remand related to a listing

level requirement after the Commissioner has squarely raised the issue, the court will

assume that any alleged error in considering the listings was harmless).

       Finally, even if the court were to take up plaintiff’s implicit argument that the ALJ

erred by not finding her permanently disabled prospectively for a period beginning January

1, 2019 -- an argument that the Commissioner’s memorandum addresses -- she has failed



1
  Indeed, the last available medical record appears to be dated July 17, 2019, only seven months
after December 31, 2018. (See AR at 755.)

                                               5
       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 6 of 7




to identify any reversible error with respect to the ALJ’s finding that plaintiff retained the

RFC to perform light work as defined by 20 C.F.R. 404.1567(b) with specific limitations.

On the contrary, plaintiff’s counsel’s essential argument appears to be that once finding a

severe impairment of fibromyalgia, the ALJ must find the plaintiff permanently disabled, at

least prospectively. This is not the law.

       Instead, as the Commissioner points out, the ALJ was obligated to look at evidence

of the claimant’s actual RFC notwithstanding this severe limitation. Even setting aside the

fact that plaintiff had not even been disabled for twelve straight months as of the date of

the ALJ’s decision, the ALJ carefully reviewed her medical records, including the opinions

of the medical experts, who unanimously found plaintiff capable of light work with the

same or fewer limitations then were adopted in her RFC. Rather than dispute this, plaintiff

principally faults the ALJ for not explicitly evaluating her fibromyalgia under the 2010

ACR Preliminary Diagnostic Criteria referenced in SSR 12-2, which amounts to accusing

the ALJ of retracting her own finding of fibromyalgia as a severe impairment. This is not

at all what the ALJ did, however, as explained in the detailed explanation under step two

of her decision. (AR 52-55.) Instead, the ALJ properly evaluated each of the relevant

functional areas under 20 C.F.R., Part 404, including the four areas of mental functioning,

as reflected in the medical records and plaintiff’s self-reports to arrive at conclusions

regarding her actual, residual capacity to work.       While plaintiff criticizes the ALJ’s

conclusions derived from that evidence, particularly as it concerns Dr. Bonnet’s evaluation

of the severity of claimant’s mental impairments, the ALJ sufficiently explains the reasons

for her conclusions.


                                              6
       Case: 3:20-cv-00625-wmc Document #: 26 Filed: 04/21/21 Page 7 of 7




      This just leaves the ALJ’s evaluation of Lambright’s subjective reports of her

symptoms, which again essentially amounts to plaintiff arguing that a finding severe

fibromyalgia precludes the ALJ from not fully crediting a plaintiff’s reports of her own

symptoms. (Pl.’s Reply (dkt. #24) 9-10.) Since this, too, is not the law, and the ALJ

carefully explains her reasons for discounting certain of plaintiff’s reported symptoms, as

well as her reasons for arriving at the RFC here, plaintiff has identified no good grounds

for remand, at least with respect to her claim of disability through the date of the ALJ’s

decision -- October 17, 2019.



                                         ORDER

      IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying plaintiff Jill Lambright’s application for disability benefits is

AFFIRMED under sentence four of 42 U.S.C. § 405(g). The clerk of court is directed to

enter judgment for the Commissioner and close this case.

      Entered this 21st day of April, 2021.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                              7
